 

The Chefs’ Warehouse, Inc. 8-K [chef-8k_080114.htm]

Exhibit 10.2







 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”) is made as of August 1, 2014 by and
between The Chefs’ Warehouse, Inc., a Delaware corporation (together with its
subsidiaries and affiliates, the “Company”), and Alexandros Aldous (“Employee”).

 

WHEREAS, Employee is currently employed with the Company as General Counsel and
Corporate Secretary.

 

WHEREAS, the parties wish to set forth all of the obligations between them with
respect to the subject matter herein.

 

NOW, THEREFORE, in consideration of Employee’s continued employment with the
Company and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.            Severance. Employee will be entitled to receive an amount equal to
twelve (12) months’ of Employee’s base salary as in effect as of the execution
date of this Agreement or on the effective date of Employee’s termination,
whichever is greater, provided that Employee’s employment has been terminated by
the Company without Cause (as defined herein). Such amount shall be paid to
Employee in equal weekly installments commencing in the first payroll period
following the effective date of Employee’s termination. “Cause” is defined as
the termination of Employee’s employment by the Company due to: (i) Employee’s
conviction of, or plea of, nolo contendere, with respect to any felony, or any
act of fraud, embezzlement or dishonesty by Employee against the Company or any
of its subsidiaries; (ii) the commission of any act or omission by Employee
involving fraud with respect to the Company or any of its subsidiaries or in
connection with any relationship between the Company or any of its subsidiaries
and any customer or supplier; (iii) Employee’s use of illegal drugs or
repetitive abuse of other drugs or repetitive excess consumption of alcohol
interfering with the performance of Employee’s duties; (iv) the gross negligence
or willful misconduct in the performance of Employee’s duties with respect to
the Company or any of its subsidiaries; or (v) Employee’s failure to follow the
lawful directives of the Company’s president and chief executive officer where
Employee has been given written notice of the acts or omissions constituting
such failure and has failed to cure such conduct, where susceptible to cure,
within thirty (30) days following such notice.



 

2.            Legal Fees. In the event of any dispute between the Company, the
Employee or others regarding the validity or enforceability of, or liability
under, or breach by the Company of, any provision of this Agreement, the Company
agrees to pay any legal fees and/or expenses that the Employee may reasonably
incur as a result of such dispute to the extent that the Employee is the
prevailing party in the dispute as to at least one issue; provided, however,
that payment of legal fees and/or expenses shall not be provided to the Employee
later than the last day of the second calendar year in which the relevant fees
or expenses were incurred.

 

 



 

 



3.            At-Will Employment. Nothing in this Agreement is intended or may
be construed to create an employment relationship of any particular duration.
Employee acknowledges and agrees that he is an “at will” employee of the
Company, and that either party may terminate Employee’s employment at any time,
with or without Cause (as defined herein), and with or without notice.

 

4.            Governing Law. This Agreement shall be governed by New York law
without regard to conflicts of laws principles, and any action to enforce this
Agreement must be brought and heard in a court within New York. The parties to
this Agreement consent to personal jurisdiction in New York in any action
commenced to enforce its terms.

 

5.            Complete Agreement. This Agreement embodies the complete agreement
and understanding among the parties and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

6.            Section 409A of the Code. It is intended that amounts payable
under this Agreement will either be exempt from or comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) and all
regulations, guidance and other interpretive authority issued thereunder so as
not to subject the Employee to payment of any additional tax, penalty or
interest imposed under Section 409A, and this Agreement will be interpreted on a
basis consistent with such intent. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment and the timing of payment is within the control of the Company. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. To
the extent that the right to any payment hereunder provides for the “deferral of
compensation” within the meaning of Section 409A(d)(1), if the Employee is a
“Specified Employee” within the meaning of Section 409A(a)(2)(B)(i) on the date
of the Employee’s “Separation from Service” within the meaning of
Section 409A(a)(2)(A)(i), then no such payment shall be made or commence during
the period beginning on the date of the Employee’s Separation from Service and
ending on the date that is six months following the Employee’s Separation from
Service or, if earlier, on the date of the Employee’s death. The amount of any
payment that would otherwise be paid to the Employee during this period shall
instead be paid to the Employee in a single lump sum on the fifteenth day of the
first full calendar month following the end of the period (“Delayed Payment
Date”). Any remaining payments and benefits due under this Agreement will be
paid or provided without delay in accordance with the normal payment dates
specified for them herein. References to the Employee’s “termination of
employment” (and corollary terms) with the Company shall be construed to refer
to the Employee’s “Separation from Service” with the Company (within the meaning
of Section 1.409A). 

 

[signature page to follow]

 

 



2

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  THE CHEFS’ WAREHOUSE, INC.       By: /s/ Christopher Pappas  

Name:

Title:

Christopher Pappas

CEO 

        By: /s/ Alexandros Aldous     ALEXANDROS ALDOUS



 

 



 

 